Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 5, 2021 has been entered. Claims 1, 2, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21, 23 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1, 2, 8, 9, 11, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6134509A to Furusho et al. (hereinafter, Furusho), which was cited by applicant. 
Regarding claim 1, Furusho discloses:
A vehicular orientation detection system of a vehicle comprising: a first magnetic sensor configured to detect a plurality of magnetic markers laid in or on a road surface of a road on which a vehicle is traveling, the first magnetic sensor being located at a first position of the vehicle; a second magnetic sensor configured to detect the plurality of magnetic markers, the second magnetic sensor being located at a second position of the vehicle, the first position and the second position being separated in a longitudinal direction of the vehicle and processing circuitry configured to calculate a first lateral shift amount of the vehicle with respect to a first magnetic marker of the plurality of magnetic markers using a first detection result of the first magnetic sensor, calculate a second lateral shift amount of the vehicle with respect to the first magnetic marker using a first detection result of the second magnetic sensor, calculate a third lateral shift amount of the vehicle with respect to a second magnetic marker of the plurality of magnetic markers using a second detection result of the first magnetic sensor, the second magnetic marker and the first magnetic marker being separated in a route direction of the road {Furusho, figs. 6, 7, col. 8, lines 2-20: a vehicle angle measuring means [orientation detection] 73 is constituted by a front and rear magnetic nail 
Furusho does not explicitly disclose: the processing circuitry configured calculate a first difference between the first lateral shift amount and the third lateral shift amount, to determine whether the first difference is smaller than a predetermined threshold. 
In relation to this limitation, Furusho teaches a vehicle angle measuring means 73 comprising a front and rear magnetic nail sensors 75 and 77 [first and second magnetic sensors] that detect magnetic energy of magnetic nails 81 [magnetic markers] embedded in a road 79. The claimed “first difference” is difference between the detected values for two adjacent magnetic markers by the first magnetic sensor when the vehicle is driven along the two markers. Because a vehicle cannot follow the lane perfectly but there are always small the first difference is smaller than a predetermined threshold” means that the vehicle is considered to be driven along the lane within acceptable tolerance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle angle measuring means 73 of Furusho to compare detection result of one of the nail sensor for two magnetic nails in reference to a predetermined threshold in order to decide whether the vehicle is correctly driven along a lane. 
Furusho further teaches: in response to determining that the first difference is smaller than the predetermined threshold, calculate, as an orientation of the vehicle, a second difference between the first lateral shift amount and the second lateral shift amount {Furusho, Fig. 7, claim 10: said vehicle attitude detector includes at least one of a lateral displacement measuring device for measuring a lateral displacement of a vehicle with respect to a road and a vehicle angle measuring device for measuring an angle of a longitudinal direction [orientation] of a vehicle with respect to a road ahead of the vehicle}.    
Fig. 7 of Furusho is repeated below.

    PNG
    media_image1.png
    496
    884
    media_image1.png
    Greyscale

Regarding claim 2, which depends from claim 1, Furusho further teaches: wherein the processing circuitry is configured to calculate an angle between a traveling direction of the vehicle and an axis of a vehicle body of the vehicle in a longitudinal direction, using the second difference {Furusho, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate angle measuring feature of a vehicle longitudinal direction of Furusho with the described invention of Furusho in order to decide the vehicle direction. 
Regarding claim 8, Furusho teaches: a vehicular orientation detection system of a vehicle, comprising: a first magnetic sensor configured to detect a plurality of magnetic markers laid in or on a road surface of a road on which a vehicle is traveling, the first magnetic sensor being located at a first position of the vehicle;  a second magnetic sensor configured to detect the plurality of magnetic markers, the second magnetic sensor being located at a second position of the vehicle, the first position and the second position being separated in a longitudinal direction of the vehicle; and processing circuitry configured to calculate a first lateral shift amount of the vehicle with respect to a first magnetic marker of the plurality of magnetic markers using a first detection result of the first magnetic sensor, calculate a second lateral shift amount of the vehicle with respect to the first magnetic marker using a first detection result of the second magnetic sensor {Furusho, figs. 6, 7, col. 8, lines 2-20}.
Furusho further teaches: obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, determine whether a change amount of the steering angle per unit time is smaller than a predetermined threshold {Furusho, col. 3, lines 1-13: As shown in FIGS. 1A and 1B, an automotive vehicle VE is provided with a manual steering mechanism 3 and an automatic steering mechanism 5. The road curvature estimating apparatus 1 of the first embodiment comprises a lateral displacement measuring means 7, a front wheel steer angle sensor 9, a rear wheel steer angle sensor 11, a vehicle speed sensor 13 and a road curvature calculator 15. The front wheel steer angle sensor 9 and the rear wheel steer angle sensor 11 function as a front and rear wheel steer angle measuring means. The vehicle speed sensor 13 functions as a vehicle speed measuring means, and the road curvature calculator 15 functions as a road curvature calculating means}.
It is noted that because a vehicle cannot follow the lane perfectly but there are always small deviations from the lane even when a vehicle is normally driven along a lane, “a change amount of the steering angle per unit time is smaller than a predetermined threshold” means that the vehicle is considered to be driven along the lane within acceptable steering tolerance.

	Furusho further teaches: in response to determining that the change amount is smaller than the predetermined threshold, calculate, as an orientation of the vehicle, a difference between the first lateral shift amount and the second lateral shift amount {Furusho, Fig. 7, claim 10}.
Regarding claim 9, which depends from claim 2, Furusho further teaches: wherein the processing circuitry is configured to:  obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, determine whether a change amount of the steering angle per unit time is smaller than a second predetermined threshold, and in response to determining that the change amount is smaller than the second predetermined threshold, calculate, as the orientation of the vehicle, the second difference between the first lateral shift amount and the second lateral shift amount {Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering angle measuring feature of Furusho to compare steering angle measurement with a predetermined threshold, and to incorporate the modification with the described invention of Furusho in order to in order to decide the vehicle direction accurately.

a vehicular orientation detection system of a vehicle, comprising: a first magnetic sensor configured to detect a plurality of magnetic markers laid in or on a road surface of a road on which a vehicle is traveling, the first magnetic sensor being located at a first position of the vehicle; a second magnetic sensor configured to detect the plurality of magnetic markers, the second magnetic sensor being located at a second position of the vehicle, the first position and the second position being separated in a longitudinal direction of the vehicle; and processing circuitry configured to calculate a first lateral shift amount of the vehicle with respect to a first magnetic marker of the plurality of magnetic markers using a first detection result of the first magnetic sensor,  calculate a second lateral shift amount of the vehicle with respect to the first magnetic marker using a first detection result of the second magnetic sensor, determine whether a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold, and in response to determining that the change amount is smaller than the predetermined threshold, calculate, as an orientation of the vehicle, a difference between the first lateral shift amount and the second lateral shift amount {Furusho, figs. 6, 7, col. 8, lines 2-20, claim 10, col. 3, lines 1-13: the vehicle speed sensor 13 functions as a vehicle speed measuring means}.  
It is noted that if a vehicle speed [vehicle traveling amount in a traveling direction per unit time] is not constant, calculating vehicle orientation would be very difficult.  “a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold” means that the vehicle is considered to be driven at constant speed within acceptable speed tolerance.

Regarding claim 12, which depends from claim 2, Furusho further teaches: wherein the processing circuitry is configured to: determine whether a change amount of the vehicle in a traveling direction per unit time is smaller than a second predetermined threshold, and in response to determining that the change amount is smaller than the second predetermined threshold, calculate, as the orientation of the vehicle, the second difference between the first lateral shift amount and the second lateral shift amount {Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho to compare vehicle speed change with a predetermined threshold, and to incorporate the modification with the described invention of Furusho in order to simplify vehicle orientation calculation. 
Regarding claim 14, which depends from claim 8, Furusho further teaches: wherein the processing circuitry is configured to:  determine whether a change amount of the vehicle in a traveling direction per unit time is smaller than a second predetermined threshold, and in response to determining that the change amount is smaller than the second predetermined threshold, calculate, as the orientation of the vehicle, the difference between the first lateral shift amount and the second lateral shift amount {Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho to compare vehicle speed 
Regarding claim 15, which depends from claim 9, Furusho further teaches: wherein the processing circuitry is configured to: determine whether a second change amount of the vehicle in a traveling direction per unit time is smaller than a third predetermined threshold, and in response to determining that the second change amount is smaller than the third predetermined threshold, calculate, as the orientation of the vehicle, the second difference between the first lateral shift amount and the second lateral shift amount {Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho to compare vehicle speed change with a predetermined threshold, and to incorporate the modification with the described invention of Furusho in order to simplify vehicle orientation calculation.
Claims 17, 18, 20, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho in view of US5913376A to Takei, which was cited by applicant. 
Regarding claim 17, Furusho teaches: a vehicular orientation detection system of a vehicle, comprising: a first magnetic sensor configured to detect a plurality of magnetic markers laid in or on a road surface of a road on which a vehicle is traveling, the first magnetic sensor being located at a first position of the vehicle;  a second magnetic sensor configured to detect the plurality of magnetic markers, the second magnetic sensor being located at a second position of the vehicle, the first position and the second position being separated in a longitudinal direction of the vehicle; and processing circuitry configured to calculate a first lateral shift amount of the vehicle with respect to a first magnetic marker of the plurality of magnetic markers using a first detection result of the first magnetic sensor, calculate a second lateral shift amount of the vehicle with respect to the first magnetic marker using a first detection result of the second magnetic sensor {Furusho, figs. 6, 7, col. 8, lines 2-20}. 
Furusho does not explicitly disclose: obtain route data representing a route direction of a traveling road.  Takei remedies this and teaches in col. 6, lines 4, 5: the motor vehicle A also has a navigation device 6 for calculating the route.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the routing feature of Takei with the described invention of Furusho in order to include the route as a factor in deciding the vehicle direction. 
Furusho further teaches: obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle {Furusho, col. 3, lines 1-13}. 
Furusho in view of Takei further teaches: calculate a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to the steering angle, and in response to the degree of coincidence being equal to or larger than a predetermined threshold, calculate, as an orientation of the vehicle, a difference between the first lateral shift amount and the second lateral shift amount {Takei, col. 6, lines 4, 5 / Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It is noted that if a steering direction and the route direction are coincident, there would be no lateral shift as far as the vehicle exactly follows the route. Because the steering may have some tolerance for the vehicle to follow the route there might be some deviation from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho in view of Takei to compare the coincidence with a predetermined threshold, in order to calculate vehicle orientation accurately.  
Regarding claim 18, which depends from claim 2, Furusho in view of Takei further teaches: wherein the processing circuitry is configured to:  obtain route data representing a route direction of a traveling road, obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, calculate a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to the steering angle, and in response to the degree of coincidence being equal to or larger than a second predetermined threshold, calculate, as the orientation of the vehicle, the second difference between the first lateral shift amount and the second lateral shift amount {Takei, col. 6, lines 4, 5 / Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho in view of Takei to compare the coincidence with a predetermined threshold, in order to calculate vehicle orientation accurately.  
Regarding claim 20, which depends from claim 8, Furusho in view of Takei further teaches: wherein the processing circuitry is configured to: obtain route data representing a route direction of a traveling road, obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, calculate a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to the steering angle, and  in response to the degree of coincidence being equal to or larger than a second predetermined threshold. calculate, as the orientation of the vehicle, the difference between the first lateral shift amount and the second lateral shift amount {Takei, col. 6, lines 4, 5 / Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho in view of Takei to compare the coincidence with a predetermined threshold, in order to calculate vehicle orientation accurately.  
Regarding claim 21, which depends from claim 11, Furusho in view of Takei further teaches: wherein the processing circuitry is configured to: obtain route data representing a route direction of a traveling road, obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, calculate a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to the steering angle, and in response to the degree of coincidence being equal to or larger than a second predetermined threshold, calculate, as the orientation of the vehicle, the difference between the first lateral shift amount and the second lateral shift amount {Takei, col. 6, lines 4, 5 / Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho in view of Takei to compare 
Regarding claim 23, which depends from 14, Furusho in view of Takei further teaches: wherein the processing circuitry is configured to:  obtain route data representing a route direction of a traveling road, obtain a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, calculate a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to the steering angle, and in response to the degree of coincidence being equal to or larger than a third predetermined threshold, calculate, as the orientation of the vehicle, the difference between the first lateral shift amount and the second lateral shift amount {Takei, col. 6, lines 4, 5 / Furusho, col. 3, lines 1-13, Fig. 7, claim 10}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Furusho in view of Takei to compare the coincidence with a predetermined threshold, in order to calculate vehicle orientation accurately.  

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that the amended claims are not anticipated or unpatentable over the cited prior art, 103 rejections are written for the amended claim set with reasoning for the thresholds and factor affecting vehicle orientation detection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150294430-A1 teaches lateral deviation and magnetic marker. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661